Citation Nr: 1503258	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a disability manifested by short-term memory loss, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active service from July 1975 to July 1978 and May 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the instant matters were most recently before the Board in March 2014, at which time the Board denied service connection for headaches, an acquired psychiatric disorder, and a disability manifested by short-term memory loss, each claim to include as secondary to exposure to contaminated water at Camp Lejeune.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Veteran's representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of service connection for headaches and a disability manifested by memory loss, which motion was granted by the Court the same month.  (The Joint Motion, a copy of which has been associated with the Veteran's VBMS file, noted specifically that the Veteran had abandoned on appeal his claim of entitlement to service connection for an acquired psychiatric disorder.)  The basis for the Joint Motion included the Board's reliance on an inadequate examination to deny service connection for headaches.  The parties also agreed the claim of service connection for a disability manifested by memory loss was inextricably intertwined with the headache claim because the medical evidence of record associated the Veteran's memory problems with his headaches.  

In light of the parties' Joint Motion, the Board finds that a remand of the claims of service connection for headaches and a disability manifested by memory loss is necessary.  Notably, the parties agreed that an April 2011 VA examiner's opinion was inadequate to rely upon because the examiner did not provide an adequate rationale for his opinion.  A review of the April 2011 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's headaches are caused by or the result of his exposure to contaminated water while stationed at Camp Lejeune.  The examiner conceded that it was entirely possible that the Veteran's claim was correct, as the chemicals to which he was exposed in service were are very toxic.  The examiner stated, however, that it cannot be stated that it is at least as likely as not that the Veteran's headaches are attributable to his exposure to contaminated water without examining the epidemiological evidence unique to Camp Lejeune.  The examiner concluded that whether a given exposure causes any of the potential side effects associated with the chemicals, and to what degree, could only be determined by careful epidemiological study because the "adverse effects of chemical exposure are related not just to the type of chemical itself, but to the route of exposure (whether oral, respiratory or dermal), the length of exposure, the level of exposure and various host factors."  

The parties to the Joint Motion agreed that the examiner's rationale did not explain why the lack of such an epidemiological study necessarily would preclude him from determining whether it is as likely as not that the Veteran's headaches disorder was the result of chemical exposure in service, noting that the information regarding many of the variables that the examiner listed, such as route of exposure, length of exposure, level of exposure, and host factors, would be available through a review of claims file and interview and examination of the Veteran.  In this regard, the parties pointed to the Veteran's statements that he "brushed [his] teeth[, took] bath[s] in that water[,] ate at the mess hall, [and] went to the field drank out of the water."  The parties noted that although the Court has specifically held that a discussion of any of these items is not mandatory to render a valid opinion, if the examiner in the instant case was indeed unable to render an opinion as to Veteran's particular case, the examiner should have provided an adequate explanation of his inability to do so.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the Board can rely on an examiner's conclusion that an opinion would be speculative only where the examiner explains the basis for his opinion or the basis otherwise is apparent in the Board's review of the evidence).

It is also necessary to remand the Veteran's claim of service connection for a disability manifested by memory problems.  As pointed out in the Joint Motion, the April 2011 VA clinician diagnosed headaches with memory problems.  As the issue of entitlement to service connection for a disability manifested by memory problems may be affected by the outcome of his remanded claim of service connection for headaches, the memory loss claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the April 2011 VA neurological examination of the Veteran.  The clinician should provide an addendum to that report that includes further explanation for his finding that the lack of the discussed epidemiological study necessarily would preclude him from determining whether it is as likely as not that the Veteran's headaches disorder was the result of chemical exposure in service.  The clinician should discuss why the Veteran's statements that he "brushed [his] teeth[, took] bath[s] in that water[,] ate at the mess hall, [and] went to the field drank out of the water" are not sufficient evidence of route of exposure, length of exposure, level of exposure, and host factors, or why such information would not otherwise be available through a review of claims file and interview and examination of the Veteran.  

If the clinician determines that further examination of the Veteran may enable him to render a favorable nexus opinion regarding the etiology of the Veteran's headache disorder, the AOJ should schedule the Veteran for an additional examination with the reviewing clinician.  

The clinician is also requested to provide further comment on the diagnosis of headaches with memory problems.  Specifically, the clinician should provide an opinion as to whether the Veteran's memory loss is a symptom of an already diagnosed disability or whether the Veteran has a distinct disability manifested by memory loss.  As to any distinct disability manifested by memory loss, the examiner should provide an opinion as to whether it is at least as likely as not that that disability is related to his period of military service, to include as due to exposure to contaminated drinking water at Camp Lejeune.

(If the April 2011 clinician is no longer available, the claims folder should be forwarded to another VA clinician, either an epidemiologist or physician with the appropriate expertise to render an opinion as to whether a disorder may be related to exposure to contaminate water at Camp Lejeune, to provide an opinion as to whether it is at least as likely as not the Veteran's headache disorder is related to related to his exposure to contaminate water at Camp Lejeune.  The clinician should also be asked to render the opinion requested above regarding the nature of the Veteran's memory loss.  Again, if another examination is required to formulate an opinion as to this question, another examination should be scheduled in order for the questions to be answered.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service for headaches and a disability manifested my memory loss.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

